UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6888



UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

GLORIA A. MCCUTCHEON,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:97-cr-00866-CMC-4)


Submitted:    October 21, 2008              Decided:   October 27, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gloria A. McCutcheon, Appellant Pro Se.    William E. Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gloria A. McCutcheon appeals from the district court’s

order denying her motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2000).             We have reviewed the record and

find   no   reversible      error.      Accordingly,     we    affirm   for    the

reasons     stated   by     the   district   court.       United      States    v.

McCutcheon, No. 4:97-cr-00866-CMC-4 (D.S.C. May 20, 2008).                      We

dispense     with    oral    argument    because   the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2